DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on September 10, 2019. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on September 10, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on September 10, 2019 has been accepted.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  Claim 1 recites the phrase “receiving, from the requesting party, receiving an authentication code”. It is suggested the phrase be amended to “receiving, from the requesting party, .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the requesting party’s key” in line 21. There is insufficient antecedent basis for this limitation. It is suggested the limitation be amended to “a key of the requesting party

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 1 recites, inter alia, “receiving, from the requesting party, receiving an authentication code, wherein the authentication code is based on the metadata 

The closest prior art(s) made of record is:

Fielding et al. (U.S. Patent No. 10,455,113 and hereinafter referred to as Fielding) which discloses digitizing a document involving reading an invisible code and reproducing the document electronically without he code – Abstract
Saylor et al. (U.S. Patent No. 9,565,175 and hereinafter referred to as Saylor) which discloses requiring a user to enter a code to view a document – Fig. 5 

While the prior art does show an ability to scan a document and extract codes on a document for storage with the document, the prior art does not specifically disclose the authentication in the specific manner claimed. Thus, the prior art does not disclose “receiving, from the requesting party, receiving an authentication code, wherein the authentication code is based on the metadata representing the identified invisible printed information; comparing a value from the requesting party's key to the metadata representing the identified invisible printed information stored in the database; and issuing an authentication of access or denial of access to the electronic copy based on the comparison of the value from the requesting party's key to the metadata 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thaxton (U.S. Pub. No. 2003/0035539) – cited for teaching reading an authentication code from a document – paragraph [0035]
Noguchi (U.S. Patent No. 7,894,102) – cited for teaching scanning a document, extracting a code, and deleting the code from the image – Abstract
Zhang et al. (U.S. Pub. No. 2006/0086788) – cited for teaching scanning a document and extracting authentication credentials – Fig. 13
Wushour (U.S. Patent No. 10,855,868) – cited for teaching scanning a document, extracting a tracking code, removing the tracking code, and storing metadata – Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.